Hire, C. J., (dissenting.) S. L. Harr brought suit for about $77,000 against the Mississippi and Little Rock Railway Company and R. W. Worthen, its president. Worthen employed McClintoclc & Lankford, a firm of lawyers, to defend the suit, and, later, Trimble, to assist them. The services were performed, and that the amount recovered is a reasonable fee is not. disputed. The railway company was hopelessly insolvent, a fact known to all parties in this litigation. Worthen was a large stockholder and bondholder, and his bonds were pledged to the Ward estate for borrowed money. Appellees have an unsatisfied judgment against him for their fees, and presumably he is insolvent. Shortly after the employment of these lawyers they got into communication with Oscar Davis, the appellant, who evinced much interest in the litigation. He was a nominal stockholder of the railroad company, and its receiver. His wife was one of the heirs of Ward, the principal creditor of the road, and he was a trustee of the Ward estate. He had such conferences with the attorneys as any client would have, and they looked to Him to bring the necessary witnesses to the trial (which he did) and pay the expenses thereof. He attehded the trial, claimed the privilege of staying in court as a party in interest, instead of being excluded as a mere witness. He paid part of the expenses of the trial, his brother-in-law Ward paid the witnesses, and Davis paid, after the trial, the stenographer’s fees for making the transcript. After the trial he assured both Dankford and Trimble that their fee would be paid. The whole course of proceedings indicated he was the real client, and his interest would naturally make him so, while the nominal parties were the insolvent railroad and its bankrupt president. Under these circumstances, where the services were for the benefit of the party, and he knowingly accepts them, very slight evidence is required to raise an implied contract to pay for them. The evidence which the jury credited on all conflicting matters was sufficient, in our opinion, to raise an implied contract, and the judgment ought to be affirmed. Mr. Justice Wood concurs in this opinion.